Citation Nr: 1506605	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-06 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected diabetes mellitus, type 2 and/or peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case is currently under the jurisdiction of the RO in Louisville, Kentucky.  The Board remanded this claim in July 2010 and July 2013 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to make an informed decision and to ensure compliance with prior remand directives, so that the claim will be afforded every due consideration.

A new VA examination and opinion must be obtained.  In the Board's July 2013 remand directives, it instructed that if the July 2010 VA examiner was not available to render a supplemental opinion, then a new VA examination must be performed by the clinician rendering the opinion.  As the October 2013 opinion was rendered by a different physician, a new examination was also required in accordance with the Board's remand directives.  Thus, the claim must be remanded for a new VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

Indeed, the October 2013 VA opinion illustrates the importance of the Board's directive that a new examination be performed if the clinician who rendered the opinion were not the same as the one who performed the previous examination, as turned out to be the case.  The October 2013 opinion essentially found no current disabilities of the feet apart from the already service-connected peripheral neuropathy.  However, a review of the record shows diagnoses of bilateral hammertoe, hallux valgus, and callouses during the pendency of this claim.  For example, a January 2005 VA general examination shows diagnoses of bilateral hallux valgus, and VA treatment records dated in July 2008 and August 2013 show diagnoses of hammertoe and callouses.  Thus, absent an actual examination of the Veteran, and given the inaccurate finding that the Veteran does not have any foot disorders (other than peripheral neuropathy), a new examination and opinion must be provided. 

The Board notes that previously the issue arose as to whether the Veteran had any foot disorder existing prior to service.  A further review of the service treatment records shows that the Veteran was alluding to a history of an ankle sprain when he indicated a history of foot problems in the entrance examination.  Given the fact that the claim is not for an ankle disability, and that the October 2013 VA opinion found that the Veteran did not have a pre-existing foot disorder, the presumption of soundness is not rebutted, and therefore his feet must be presumed sound at entry.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Louisville VA Medical Center dated since November 2013. 

2.  Thereafter, schedule the Veteran for a VA examination of the feet by a medical doctor to assess the relationship of any current foot disability to service.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review. 

After reviewing the file and examining the Veteran, the examiner must render an opinion as to whether the Veteran's bilateral hallux valgus, hammertoe, callouses, and/or any other identified pathology is at least as likely as not related to active military service.  (The examiner must assume the Veteran's feet were normal at entrance.)

Even if the examiner does not find any pathology on examination, the examiner must assume for the purposes of the opinion that diagnoses of hallux valgus, hammertoe, and callouses made during the pendency of this claim were valid, and thus must still render a nexus opinion with respect to these diagnoses. 

The service treatment records show that in November 1968 the Veteran was diagnosed with intractable plantar keratosis (IPK) and issued plantar arch supports.  In May 1969 the Veteran reported "foot trouble" for several years and was interested in getting more arch supports (which were issued).  In August 1969 he reported ankle pain, and a callous was noted on the bottom of the right foot on examination.  He was issued an ankle brace and the callous was scraped off at this time.  The examiner must address whether the Veteran's current foot pathology, including bilateral hallux valgus, hammertoe, and callouses is at least as likely as not etiologically (medically) related to the problems and findings noted in these service treatment records. 

A complete explanation in support of the opinion must be provided. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

